Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 10, 2020

                                    No. 04-19-00891-CV

                                     WEBB COUNTY,
                                       Appellant

                                              v.

 Juan C. Garcia LINO, Individually and as Representative of the Estates of Suleika R. Fonseca
                Saldivar, Deceased, and Alessandra Juliette Garcia, Deceased,
                                          Appellee

                 From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2017CVA000356D3
                    Honorable Rebecca Ramirez Palomo, Judge Presiding


                                       ORDER
       Appellant’s brief was due on February 6, 2020. See TEX. R. APP. P. 38.6(a). On the due
date, Appellant filed a motion for a twenty-day extension of time to file the brief.
       Appellant’s motion is GRANTED. Appellant’s brief is due on February 26, 2020.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of February, 2020.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court